Pee Curiam.
The information, which asks for his disbarment, alleges that the respondent, an attorney and counselor of this court, under an indictment charging him with a felony was tried, convicted and sentenced in the district court of Arapahoe county. Personal appearance of the respondent was duly entered, and no answer denying the charges has been filed.
In this state of the record the attorney general has filed a motion for judgment of disbarment upon the pleadings, and under section 943, Gen. Stats. 1883 (Mills’ Ann. Stats, sec. 1450) which provides that “ every person convicted of felony shall from thenceforth be disqualified from * * * practicing as an attorney in any of the courts of this state,” we are obliged to grant the motion. The name of respondent will, therefore, be stricken from the roll of attorneys in this state. Let judgment to that effect be entered.